EXHIBIT 10.1

 

AGREE REALTY CORPORATION

31850 Northwestern Highway

Farmington Hills, Michigan 48334

 

January 2, 2014

 

Brian R. Dickman

1 Bank Street, Apt. 2H

New York, NY 10014

 

Re: Letter Agreement of Employment for Brian R. Dickman (“Employee” or “You” or
“Your”)

 

Dear Brian

 

This Letter Agreement (“Letter Agreement”) sets forth the terms and conditions
by which Agree Realty Corporation (“ADC” or the “Company”) retains Your
services.

 

Position: Secretary and Chief Financial Officer reporting directly to Joey
Agree, President and Chief Executive Officer of ADC.  ADC has its sole and
exclusive discretion to change, extend or to curtail the precise services and
duties You are to perform.     Best Efforts: All duties rendered by You for and
on behalf of ADC shall be of the highest professional standards.  You shall
devote Your full time, energies and talents to the success of Agree.  You shall
use Your best efforts to promote and shall during and after the expiration of
this Letter Agreement, do nothing to reduce or injure the reputation of ADC.    
Employment At-Will: You agree to be an “at-will” employee and acknowledge that
there is no guaranty that Your employment by ADC is for any period of time and
that Your employment may be terminated for any reason whatsoever or for no
reason and with or without cause.     Expected Start Date: February 11, 2014
(“Expected Start Date”). You shall not be entitled to any of the benefits or
rights under this Letter Agreement, unless and until You commence employment
with ADC on or before the Expected Start Date.     Up Front Equity Grant: ADC
will grant You restricted stock of ADC in a dollar amount equal to
$165,000.00.  The number of shares of ADC restricted stock to be granted will be
based on the closing price of ADC shares on the Expected Start Date.  The
restricted stock shall be issued subject to the standard form of ADC Restricted
Stock Agreement and the ADC 2005 Equity Incentive Plan.     Equity Purchase
Agreement: Within 30 days of the filing of this Agreement with the Securities
and Exchange Commission, and as permitted by ADC’s Insider Trading Policies, You
agree to personally acquire $50,000.00 of ADC stock in the open market.  You
will provide ADC with written verification of the acquisition of the stock in a
form acceptable to ADC.     Annual Base Salary: $257,500.00 payable semi-monthly
in accordance with ADC’s normal payroll practices and subject to all required
withholdings and deductions.

 



 

 

 



Annual Incentive Award: You will be eligible to receive an annual cash bonus
equal to 20-50% of Your annual base salary subject to the performance hurdles
determined by the Company’s Board of Directors.  Other terms of the Annual
Incentive Award will comply with ADC’s existing program for such awards.    
Long-Term Incentive Compensation: You will be eligible to receive, on an annual
basis, restricted stock of ADC in a dollar amount equal to 100-175% of Your
annual base salary subject to the performance hurdles determined by the
Company’s Board of Directors.  Other terms of Long-Term Incentive Compensation
and restricted stock will comply with ADC’s existing programs and agreements for
such compensation and shares.     Relocation Allowance: ADC will reimburse You,
or allow You to directly bill ADC, for (i) primary moving expenses, including
the transport of family members and household goods from New York City to the
Detroit Metro Area, (ii) up to three months of temporary housing in the Detroit
Metro Area and (iii) up to two weeks of rental car use.  The aggregate
relocation allowance will be the lower of (i) actual costs incurred and (ii)
$25,000.00.     Benefits: You will be entitled to the same employee benefits, on
generally the same terms, as those made available to other ADC executives.    
Paid Time Off: You will be entitled to paid time off, exclusive of ADC observed
holidays and national holidays in accordance with ADC’s existing policies.    
Severance:

Notwithstanding the at-will nature of Your employment, if You are terminated (A)
by ADC due to any reason other than death, disability or Cause, You will receive
either (1) a cash amount equal to the sum of (i) 100% of Your current annual
base salary, and (ii) 100% of Your Annual Incentive Award for the previous
fiscal year; or (2) in the event that such termination occurs during Your first
fiscal year of employment, a cash amount equal to the sum of (i) 100% of Your
current annual base salary, and (ii) 100% of Your projected Threshold Annual
Incentive Award. The values for items (A) (1) (i) and (ii) shall be
automatically adjusted down from 100% to 50% after the first (1st) thirty-six
(36) months of employment, determined as of the employment commencement date; or
(B) due to a Change in Control, You will receive either (1) a cash amount equal
to the sum of (i) 200% of Your current annual base salary, (ii) 200% of Your
Annual Incentive Award for the previous fiscal year and (iii) 200% of Your
Long-Term Incentive Compensation for the previous fiscal year but in no event
more then 200% of Your projected Threshold Long-Term Incentive Compensation, or
(2) in the event that such Change in Control occurs during Your first fiscal
year of employment, a cash amount equal to the sum of (i) 200% of Your current
annual base salary, (ii) 200% of Your projected Threshold Annual Incentive
Award; and (iii) 200% of Your projected Threshold Long-Term Incentive
Compensation. The values for items (B) (1) (i), (ii) and (iii) and (B) (2) (i),
(ii) and (iii) shall be automatically adjusted down from 200% to 100% after the
first twenty-four (24) months of employment, determined as of the employment
commencement date. In addition, in the event of termination by ADC due to any
reason other than death, disability or Cause, You will be entitled to continued
participation in applicable health insurance plans for a period of six months
from the date of such termination, subject to the submission of a formal COBRA
election. If You are terminated by ADC for Cause, You will not be entitled to
any severance payments or continued participation in benefit or incentive plans,
and You will forfeit any unvested securities of ADC. All compensation and
incentives shall be paid out in accordance with the regular practices of ADC and
shall vest in accordance with the plans and/or programs associated therewith.
Change in Control shall have the same meaning as set forth in the 2005 Equity
Incentive Plan. Notwithstanding the foregoing, there shall be no Change in
Control in the event You are retained by a successor organization substantially
on the same terms as set forth herein. Any severance payments shall be payable
in equal semi-monthly installments over the twelve (12) month period following
Your termination in accordance with ADC’s normal payroll practices and subject
to all required withholdings and deductions.

 

Notwithstanding any other provision of this Letter Agreement, Employee shall not
be entitled to receive severance due to termination of his employment in
connection with a Change in Control of ADC (the “Change in Control Severance”),
except to the extent the Change in Control Severance, when taking into account
any other compensation amounts considered for purposes of Internal Revenue Code
(“Code”) Section 280G to be contingent on the Change in Control, does not exceed
299 percent of Employee’s “base amount” as that term is defined in Code Section
280G(b)(3). Employee shall be entitled to receive, if the other terms and
conditions of this Letter Agreement are satisfied, the portion of the Change in
Control Severance which, when taking into account any other compensation amounts
considered for purposes of Code Section 280G to be contingent on the Change in
Control, does not exceed 299 percent of Employee’s “base amount” as that term is
defined in Code Section 280G(b)(3).

   

 



 

 

  

Section 409A: This Letter Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder, and shall be construed and administered in accordance with Section
409A.  Notwithstanding any other provisions of this Letter Agreement, payments
provided under this Letter Agreement may only be made upon an event, and in a
manner, that complies with Section 409A or an applicable exemption.  Any payment
under this Letter Agreement that may be excluded from Section 409A shall be
excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Letter Agreement
shall be treated as a separate payment.  Any payment to be made under this
Letter Agreement upon termination of employment shall only be made upon a
“separation from service” under Section 409A.  Notwithstanding the foregoing,
ADC makes no representations that the payments and benefits provided under this
Letter Agreement comply with Section 409A and in no event shall ADC be liable
for any portion of any taxes, penalties, interest or other expenses that may be
incurred by You on account of non-compliance with Section 409A.     Cause: For
purposes of this Letter Agreement, “Cause” shall mean: (a) You fail or refuse to
(i) observe or perform any term, covenant or provision of this Letter Agreement
or any other agreement with ADC; or (ii) perform any assigned duties requested
by ADC; (b) You breach Your fiduciary duty to ADC; (c) You are under
investigation for committing, charged with, and/or convicted of a felony or any
other crime which might cause clients to question the business practices or
reputation of ADC; (d) You commit any act of theft, embezzlement, fraud,
dishonesty or disloyalty with respect to ADC; (e) You use alcohol in an
unprofessional fashion, non-prescribed narcotics or contraband during working
hours or on ADC premises; (f) You and ADC cannot agree as to the operation of
the business of ADC in a manner that is detrimental to ADC, its operations
and/or its employees as reasonably determined by ADC; or (g) You are
insubordinate or otherwise disruptive in a manner that is detrimental to ADC,
its operations and/or its employees as reasonably determined by ADC.    

Non-Solicitation and Confidentiality:

 

(a)  Confidential Information.  The relationship with ADC has been and/or will
be one of trust and confidence and there has been and/or will be available to
You certain confidential and proprietary business and financial information,
related trade secrets and proprietary information of ADC which includes, but may
not be limited to, the records and information of ADC dealing with income,
investments, investment or development opportunities, customer or tenant lists,
rent rolls, project lists, investor lists, investor identities, investment
returns, business strategies, business methods, business practices, services,
financial information, leasing information, access codes, business strategies,
all information contained in or on the computer hard drives and/or servers of
ADC, customer or tenant contact information including telephone numbers,
addresses and e-mail information, business methods, marketing methods, and other
items relative thereto (herein collectively and individually referred to as the
“Confidential Information”).  The Confidential Information is an extremely
valuable and important asset of ADC and the unauthorized use of the Confidential
Information would cause irreparable economic and business injury to ADC.  You
shall hold the Confidential Information in strict confidence and in trust for
ADC and shall not disclose or otherwise communicate, provide or reveal in any
manner whatsoever any of the Confidential Information to any person or entity
without the prior written consent of ADC.  Upon termination of employment, You
shall return to ADC, without demand from ADC, any Confidential Information
disclosed or provided to You, including, but not limited to, all originals,
copies, reproductions, notes, facsimiles, samples, models and products thereof,
whether, the same is in digital or document form.  The return of the
Confidential Information shall also include but not be limited to the return of
all the following items to ADC immediately upon the termination of employment:
automobile, keys, calculators, dictaphones, dictaphone tapes, clipboards,
computers, computer programs, documents, customer and tenant lists, addresses,
telephone numbers, computer discs, notebooks, drawings, manuals, and such or all
other recorded, written or printed materials and supplies relating to research
or business of the ADC.  The Confidential Information, regardless of form, is,
and shall always remain, the sole and exclusive property of ADC.    

 



 

 

 

 

  (b)  Employees.  During the term of Your employment with ADC and for a period
of two (2) years following the termination of Your employment (“Period”), You
shall not, directly, indirectly for Your own benefit or for the benefit of any
other person, firm or business organization Solicit for purposes of employment
or association any employee or agent of ADC, or induce any employee or agent of
ADC to terminate such employment or association for purposes of becoming
employed or associated elsewhere, or hire or otherwise engage any employee or
agent of ADC as an employee of a business with whom You may be affiliated or
permit such hiring to the extent You have the authority to prevent same, or
otherwise interfere with the relationship between ADC and its employees and
agents.  For purposes of this Letter Agreement, an employee or agent shall mean
an individual employed or retained by ADC during the term of this Letter
Agreement and/or who terminates such association with ADC within a period of six
(6) months either prior to or after Your termination hereunder.  For purposes of
this Letter Agreement, the phrase “Solicit” shall mean any contact,
communication, dialogue or undertaking whether the same is initiated by You or
by an investor, business prospect, referral source or employee of ADC.      
(c)  Business Prospects.  During the Period, You shall not, directly,
indirectly, for Your own benefit or for the benefit of any other person, firm or
business organizations, Solicit for purposes of transacting business, any
business prospect of ADC or induce any business prospect of ADC to terminate
such association with ADC for proposes of transacting business elsewhere or
becoming associated elsewhere or otherwise attempting to divert any business
prospect from ADC, except where, (i) any firm or business organization for which
You are subsequently employed, has an existing verifiable business relationship
with such business prospect; and (ii) transacting business with such business
prospect has no adverse effect on ADC; and (iii) You are not engaged in
providing services or support to such business prospect during the Period.  You
shall prevent such solicitation to the extent You have authority to prevent same
and shall otherwise not interfere with the relationship between ADC and its
business prospects.  For purposes of this Letter Agreement, the term “business
prospects” shall mean any individual and/or business entity with whom ADC has
undertaken to transact business or whom has been targeted for purposes of
transacting business.        

(d) Conduct.

 

(i)    No Improper Use of Confidential Information. During the term of Your
employment with ADC and at all times after the termination of the relationship
by either party with or without advance notice or cause, You shall not use any
Confidential Information of ADC to attempt to negatively influence or otherwise
discourage or dissuade any of ADC’s customers, business prospects or referral
sources from utilizing the services of ADC.

 

(ii)   Advice. You shall during the term of Your employment with ADC and at all
times after the termination of the relationship by either party with or without
advance notice or Cause, remain available to advise and at all times after the
termination of the relationship by either party with or without advance notice
or Cause, You shall remain available to advise ADC in areas which include, but
are not limited to assisting ADC with customer or business matters in which You
were involved and advise ADC as to the status of various matters and follow up
requirements related to tasks performed by You.

 

(iii) No Disparagement. You shall not during the term of Your employment with
ADC and at all times after the termination of the relationship by either party
with or without advance notice or Cause, communicate, orally or in writing, or
by any other matter whatsoever to any third party, any claim, remark,
allegation, statement, opinion, innuendo, or information of any kind or nature
whatsoever, the effect or intention of which is to cause embarrassment, damage
or injury to the reputation or standing in the local, state, national, or
international community of ADC, its officers, directors, shareholders, members
or employees, whether any such communication is or may be true or founded in
facts.

 

(iv) Systems. You acknowledge and agree that You have no expectation of privacy
with respect to ADCs telecommunications, networking, or information processing
systems, (including, without limitation, stored company files, email messages,
text messages, and voice messages) and that Your activities and any files or
messages or use of any of those systems may be monitored and or intercepted at
any time without notice and You consent to such monitoring and interception. You
further agree that any property situated on ADC’s premises and owned by ADC,
including, disks, and other storage media, filing cabinets and other work areas
is subject to inspection by ADC without notice.

   

 



 

 

 

 

Modification: Provided such modifications are uniformly applied to similarly
situated ADC executives, ADC has the right to and may unilaterally modify the
terms and conditions of employment including, by way of illustration and not
limitation, job descriptions, rules and regulations, benefit packages and
compensation as it deems appropriate in its sole and exclusive discretion.  All
benefits packages, salary and incentive compensation awards shall be subject, on
an annual basis, to the approval of the Compensation Committee of ADC.    
Arbitration: Except for the equitable enforcement of this Letter Agreement, the
parties shall arbitrate any and all disputes relative to the employment
relationship and/or termination from ADC that otherwise would be resolved by
judicial or administrative proceeding or are in any way related to any alleged
wrongful acts on the part of ADC, whether such disputes are based on alleged
statutory violations or otherwise (i.e., age, race, gender, religion or any
other form of protected class discrimination or harassment), contractual
breaches or otherwise, exclusively through the Procedures and Policies of the
American Arbitration Association, unless other procedures are agreed upon in
writing between the parties.  Venue for any such hearings shall be Oakland
County, Michigan.  You shall not disclose or announce to third parties, except
Your attorneys and retained professionals, that the proceedings are taking place
and You shall keep the nature and substance of the proceedings confidential and
not disclose the same to third parties. The determination of the arbitrator
shall be binding and final upon all parties.  The award of the arbitrator may be
filed with the Clerk of the Circuit Court for the County of Oakland, Michigan,
and judgment may be rendered by the Court upon the arbitration award and
execution may be issued upon the judgment.  The cost for arbitration shall be
split equally between ADC and You.     Limitations: Any arbitration or judicial
proceeding arising out of a dispute relative to Your employment, shall not be
brought by You unless the same is commenced within  One Hundred Eighty (180)
days following the incident giving rise to such dispute.  If You fail to
commence such a proceeding within the One Hundred Eighty (180) day period, any
rights You may have to prosecute such a claim shall be extinguished and
terminated.  In the event a court of competent jurisdiction determines this
provision is overly restrictive, then the court having jurisdiction may alter
such provision to that deemed reasonable under State law.    

 



 

 

 

 

Enforcement: This Letter Agreement shall remain enforceable and shall survive
the expiration or termination of the employment relationship and shall not be
deemed merged or extinguished by any act absent the specific written intention
of the parties to do so.  The undertakings contained herein relate to matters
which are of a special, unique and extraordinary importance to ADC and, that
without such covenants, ADC would be unwilling to employ You.  A violation of
any of the terms hereof would cause irreparable injury to ADC, the amount of
which may be impossible to estimate or determine and which may not be
compensated adequately.  ADC may, at its sole option and in its exclusive
discretion, take or exercise any and all remedies and actions available at law
or equity, including but not limited to the following rights and remedies,
concurrently, consecutively or alternatively.  ADC may file a suit in equity to
enforce the terms and provisions hereof by obtaining the issuance of an Ex-Parte
Restraining Order to enjoin and prohibit You from such breach or threatened
breach hereof.  In any action for injunctive relief or a restraining order, ADC
shall not be obligated to post a bond or any security as a condition to obtain
the issuance of a restraining order, injunction or other equitable relief.  If
the provisions of this Letter Agreement are deemed overly restrictive, the court
having jurisdiction may alter such provisions to provide for the maximum
protection of ADC which is deemed reasonable under State law.  Notwithstanding
the foregoing, You acknowledge that all of the provisions hereof are reasonable,
and waive any defense on such basis.     Attorney Fees: In the event that ADC
should bring any action or claim arising out of this Letter Agreement against
You, or You bring any action or claim against ADC, the prevailing party shall be
entitled to any and all costs incurred in enforcing the terms of this Letter
Agreement, including actual attorney fees, court costs arbitrator costs and fees
and all other costs associated with such action.     Entire Agreement: This
Letter Agreement represents the entire agreement between You and ADC and
supersedes and cancels any prior or contemporaneous arrangements, understandings
or agreements, whether written or oral, by and between You and ADC relative to
the subject matter hereof.  Any amendments hereto shall be in writing and
executed by both parties.  In the event of a conflict between this Letter
Agreement and any other agreement or plan including the agreement and plan
attached hereto, this Letter Agreement shall govern and control.     Governing
Law: This Letter Agreement shall be governed by and construed in accordance with
the laws of the United States of America and the State of Michigan.  Without
limiting the applicability of the Arbitration provisions contained herein,
exclusive venue and jurisdiction for resolution of all disputes shall be Oakland
County, Michigan.

 

 

 

 

Brian, if You agree with the terms and conditions contained herein, please sign
and return a copy of this Letter Agreement to the undersigned.

 



 

  Very truly yours,       AGREE REALTY CORPORATION       By:  /s/ JOEY AGREE    
Joey Agree           Its: President and Chief Executive Officer

 



AGREED TO AND ACCEPTED BY:                   BRIAN R. DICKMAN                  
          /s/ BRIAN R. DICKMAN         (Employee Signature)                  
Date: January 2, 2014        

 



 

 